Exhibit 10.5

 

HCP, INC.

2014 PERFORMANCE INCENTIVE PLAN

CEO RETENTIVE LTIP RSU AGREEMENT

THIS CEO RETENTIVE LTIP RSU AGREEMENT (this “Agreement”) is dated as of [   ],
20___ (the “Award Date”) by and between HCP, Inc., a Maryland corporation (the
“Corporation”), and [_______________] (the “Participant”). 

W I T N E S S E T H

WHEREAS, the Compensation Committee has determined that, based on the
achievement of pre-established performance goals with respect to 20___, the
Participant is eligible to receive an award of restricted stock units, as
described below, and

WHEREAS, pursuant to the HCP, Inc. 2014 Performance Incentive Plan, as amended
and/or restated from time to time (the “Plan”), the Corporation hereby grants to
the Participant, effective as of the date hereof, an award of restricted stock
units under the Plan (the “Award”), upon the terms and conditions set forth
herein and in the Plan.

NOW THEREFORE, in consideration of services rendered and to be rendered by the
Participant, and the mutual promises made herein and the mutual benefits to be
derived therefrom, the parties agree as follows:

1.Defined Terms.  Capitalized terms used herein and not otherwise defined herein
shall have the meanings assigned to such terms in the Plan.

2.Grant.  Subject to the terms of this Agreement, the Corporation hereby grants
to the Participant an Award of [________] stock units (the “Stock Units”).  As
used herein, the term “stock unit” means a non-voting unit of measurement which
is deemed for bookkeeping purposes to be equivalent to one outstanding share of
the Corporation’s Common Stock solely for purposes of the Plan and this
Agreement.  The Stock Units shall be used solely as a device for the
determination of the payment to eventually be made to the Participant if such
Stock Units vest pursuant to Section 3.  The Stock Units shall not be treated as
property or as a trust fund of any kind.  The Award is subject to all of the
terms and conditions set forth in this Agreement and is further subject to all
of the terms and conditions of the Plan, as it may be amended from time to time,
and any rules adopted by the Administrator, as such rules are in effect from
time to time.

3.Vesting.    Subject to Section 8 below, the Award shall vest and become
nonforfeitable with respect to one third (1/3rd) of the total number of the
Stock Units on each of the first, second and third anniversaries of the Award
Date.

4.Continuance of Employment.  The vesting schedule requires continued employment
through each applicable vesting date as a condition to the vesting of the
applicable installment of the Award and the rights and benefits under this
Agreement.  Employment for only a portion of the vesting period, even if a
substantial portion, will not entitle the Participant to any proportionate
vesting or avoid or mitigate a termination of





1

--------------------------------------------------------------------------------

 



rights and benefits upon or following a termination of employment as provided in
Section 8 below or under the Plan.

Nothing contained in this Agreement or the Plan constitutes an employment or
service commitment by the Corporation or any of its Subsidiaries, affects the
Participant’s status as an employee at will who is subject to termination
without Cause (as defined in the Participant’s applicable employment agreement
entered into with the Corporation), confers upon the Participant any right to
remain employed by or in service to the Corporation or any of its Subsidiaries,
interferes in any way with the right of the Corporation or any of its
Subsidiaries at any time to terminate such employment or services, or affects
the right of the Corporation or any of its Subsidiaries to increase or decrease
the Participant’s other compensation or benefits.  Nothing in this paragraph,
however, is intended to adversely affect any independent contractual right of
the Participant without his or her consent thereto.

5.Dividend and Voting Rights.

(a) Limitations on Rights Associated with Units.  The Participant shall have no
rights as a stockholder of the Corporation, no dividend rights (except as
expressly provided in Section 5(b) with respect to Dividend Equivalent Rights)
and no voting rights, with respect to the Stock Units and any shares of Common
Stock underlying or issuable in respect of such Stock Units until such shares of
Common Stock are actually issued to and held of record by the Participant. 

(b) Dividend Equivalent Rights.  As of any date that the Corporation pays an
ordinary cash dividend on its Common Stock, the Corporation shall pay the
Participant an amount equal to the per share cash dividend paid by the
Corporation on its Common Stock on such date multiplied by the number of Stock
Units remaining subject to this Award as of the related dividend payment record
date.  No such payment shall be made with respect to any Stock Units which, as
of such record date, have either been paid pursuant to Section 7 or terminated
pursuant to Section 8.

6.Restrictions on Transfer.  Neither the Award, nor any interest therein or
amount or shares payable in respect thereof may be sold, assigned, transferred,
pledged or otherwise disposed of, alienated or encumbered, either voluntarily or
involuntarily.  The transfer restrictions in the preceding sentence shall not
apply to (a) transfers to the Corporation, or (b) transfers by will or the laws
of descent and distribution.

7.Timing and Manner of Payment.    As soon as administratively practical
following each vesting of the applicable portion of the total Award pursuant to
the terms hereof (and in all events within sixty (60) days after such vesting
event), the Corporation shall deliver to the Participant a number of shares of
Common Stock (either by delivering one or more certificates for such shares or
by entering such shares in book entry form, as determined by the Corporation in
its discretion) equal to the number of Stock Units subject to this Award that
vest on the applicable vesting date; provided, however, that in the event that
the vesting and payment of the Stock Units is triggered by the Participant’s
 “separation





2

--------------------------------------------------------------------------------

 



from service” (within the meaning of Treasury Regulation Section 1.409A-1(h))
and the Participant is a “specified employee” (within the meaning of Treasury
Regulation Section 1.409A-1(i)) on the date of such separation from service, the
Participant shall not be entitled to any payment of the Stock Units until the
earlier of (i) the date which is six (6) months after the Participant’s
separation from service with the Corporation for any reason other than death, or
(ii) the date of the Participant’s death, if and to the extent such delay in
payment is required to comply with Section 409A of the Code.  The Corporation’s
obligation to deliver shares of Common Stock or otherwise make payment with
respect to vested Stock Units is subject to the condition precedent that the
Participant or other person entitled under the Plan to receive any shares with
respect to the vested Stock Units deliver to the Corporation any representations
or other documents or assurances that the Administrator may deem necessary or
desirable to assure compliance with all applicable legal and accounting
requirements.  The Participant shall have no further rights with respect to any
Stock Units that are paid or that terminate pursuant to Section 8.

8.Effect of Termination of Employment or Services.    If the Participant ceases
to be employed by the Corporation and its Subsidiaries (the date of such
termination of employment is referred to as the Participant’s  “Severance
Date”), the Participant’s Stock Units shall terminate to the extent such units
have not become vested pursuant to Section 3 hereof upon the Severance Date
regardless of the reason for the termination of the Participant’s employment;
provided, however, that if the Participant’s employment is terminated as a
result of the Participant’s death, Total Disability (as defined below) or
Retirement (as defined below), the Participant’s  Stock Units, to the extent
such units are not then vested, shall become fully vested as of the Severance
Date and shall be paid in accordance with Section 7.  If any unvested Stock
Units are terminated hereunder, such Stock Units shall automatically terminate
and be cancelled as of the applicable Severance Date without payment of any
consideration by the Corporation and without any other action by the
Participant, or the Participant’s beneficiary or personal representative, as the
case may be.

For purposes of the Award, “Total Disability” means a “permanent and total
disability” (within the meaning of Section 22(e)(3) of the Code or as otherwise
determined by the Administrator).  For purposes of the Award,
“Retirement” means, that, as of the date of termination of the Participant’s
employment, the Participant has attained age 65 and completed at least five (5)
full years of service as an officer of the Corporation and its Subsidiaries.    

Notwithstanding the foregoing, to the extent permitted under Section 409A of the
Code, the Participant shall be entitled to any accelerated vesting with respect
to the Stock Units in connection with the Participant’s severance provided for
in the circumstances in, and subject to, the express terms of any written
employment agreement entered into between the Participant and the Corporation or
any of its Subsidiaries and that is in effect on the Severance Date. 





3

--------------------------------------------------------------------------------

 



9.Adjustments Upon Specified Events; Change in Control Event. 

(a) Adjustments.  Upon the occurrence of certain events relating to the
Corporation’s stock contemplated by Section 7.1 of the Plan (including, without
limitation, an extraordinary cash dividend on such stock), the Administrator
shall make adjustments in accordance with such section in the number of Stock
Units then outstanding and the number and kind of securities that may be issued
in respect of the Award.  No such adjustment shall be made with respect to any
ordinary cash dividend for which dividend equivalents are paid pursuant to
Section 5(b).

(b) Change in Control Event.  Upon the occurrence of an event contemplated by
Section 7.2 or 7.3 of the Plan and notwithstanding any provision of Section 7.2
and 7.3 of the Plan or any employment agreement to the contrary, the Award (to
the extent outstanding at the time of such event) shall continue in effect in
accordance with its terms following such event (subject to adjustment in
connection with such event pursuant to Section 7.1 of the Plan); provided,
however, that the Administrator shall determine, in its sole discretion, whether
the vesting of the Stock Units will accelerate in connection with such event and
the extent of any such accelerated vesting; provided, further, that any Stock
Units that are so accelerated will be paid on or as soon as administratively
practical after (and in all events within sixty (60) days after) the first to
occur of the original vesting date of such accelerated Stock Units set forth in
Section 3 above or the Participant’s separation from service (and subject to the
six-month delayed payment provision of Section 7 in the event payment is
triggered by the Participant’s separation from service).  Notwithstanding the
foregoing, the Administrator may provide for payment of the Stock Units in
connection with such event, to the extent such payment does not result in
noncompliance with Section 409A of the Code, including providing for payment, in
accordance with the requirements of Treasury Regulation 1.409A-3(j)(4)(ix)(A),
(B) or (C) promulgated under Section 409A of the Code (or any similar successor
provision), which regulation generally provides that a deferred compensation
arrangement may be terminated in limited circumstances following a dissolution
or change in control of the Corporation, provided that any otherwise outstanding
and unvested units shall become vested upon (or, to the extent necessary to
effect the acceleration, immediately prior to) such a termination.

10.Tax Withholding.  Upon vesting of any Stock Units or any distribution of
shares of Common Stock in respect of the Stock Units, the Participant or other
person entitled to receive such distribution may irrevocably elect, in such
manner and at such time or times prior to any applicable tax date as may be
permitted or required under Section 8.5 of the Plan and rules established by the
Administrator, to have the Corporation reduce the number of shares to be
delivered by (or otherwise reacquire) the appropriate number of whole shares,
valued at their then fair market value to satisfy any withholding obligations of
the Corporation or its Subsidiaries with respect to such distribution of shares
at the minimum applicable withholding rates; provided, however, that in the
event that the Corporation cannot legally satisfy such withholding obligations
by such reduction of shares, or in the event of a cash payment or any other
withholding event in respect of the Stock Units, the Corporation (or a
Subsidiary) shall be entitled to require a cash payment





4

--------------------------------------------------------------------------------

 



by or on behalf of the Participant and/or to deduct from other compensation
payable to the Participant any sums required by federal, state or local tax law
to be withheld with respect to such distribution or payment.

11.Notices.  Any notice to be given under the terms of this Agreement shall be
in writing and addressed to the Corporation at its principal office to the
attention of the Secretary, and to the Participant at the Participant’s last
address reflected on the Corporation’s payroll records.  Any notice shall be
delivered in person or shall be enclosed in a properly sealed envelope,
addressed as aforesaid, registered or certified, and deposited (postage and
registry or certification fee prepaid) in a post office or branch post office
regularly maintained by the United States Government.  Any such notice shall be
given only when received, but if the Participant is no longer an Eligible
Person, shall be deemed to have been duly given five (5) business days after the
date mailed in accordance with the foregoing provisions of this Section 11.

12.Plan.  The Award and all rights of the Participant under this Agreement are
subject to the terms and conditions of the provisions of the Plan, incorporated
herein by reference.  The Participant agrees to be bound by the terms of the
Plan and this Agreement.  The Participant acknowledges having read and
understanding the Plan, the Prospectus for the Plan and this Agreement.  Unless
otherwise expressly provided in other sections of this Agreement, provisions of
the Plan that confer discretionary authority on the Board or the Administrator
do not (and shall not be deemed to) create any rights in the Participant unless
such rights are expressly set forth herein or are otherwise in the sole
discretion of the Board or the Administrator so conferred by appropriate action
of the Board or the Administrator under the Plan after the date hereof.    

13.Entire Agreement.  This Agreement and the Plan together constitute the entire
agreement and supersede all prior understandings and agreements, written or
oral, of the parties hereto with respect to the subject matter hereof.  The Plan
and this Agreement may be amended pursuant to Section 8.6 of the Plan.  Any such
amendment must be in writing and signed by the Corporation.  Any such amendment
that materially and adversely affects the Participant’s rights under this
Agreement requires the consent of the Participant in order to be effective with
respect to the Award.  The Corporation may, however, unilaterally waive any
provision hereof in writing to the extent such waiver does not adversely affect
the interests of the Participant hereunder, but no such waiver shall operate as
or be construed to be a subsequent waiver of the same provision or a waiver of
any other provision hereof.  The Participant acknowledges receipt of a copy of
this Agreement, the Plan and the Prospectus for the Plan.

14.Limitation on Participant’s Rights.  Participation in the Plan confers
no rights or interests other than as herein provided.  This Agreement creates
only a contractual obligation on the part of the Corporation as to amounts
payable and shall not be construed as creating a trust.  Neither the Plan nor
any underlying program, in and of itself, has any assets.  The Participant shall
have only the rights of a general unsecured creditor of the Corporation with
respect to amounts credited and benefits payable, if any, with respect to the
Stock Units, and rights no greater than the right to receive the Common





5

--------------------------------------------------------------------------------

 



Stock as a general unsecured creditor with respect to the Stock Units, as and
when payable hereunder.  The Award has been granted to the Participant in
addition to, and not in lieu of, any other form of compensation otherwise
payable or to be paid to the Participant.

15.Counterparts.  This Agreement may be executed simultaneously in any number of
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument. 

16.Section Headings.  The section headings of this Agreement are for convenience
of reference only and shall not be deemed to alter or affect any provision
hereof.

17.Governing Law.   This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Maryland without regard to
conflict of law principles thereunder.

18.Construction.  It is intended that the terms of the Award will not result in
the imposition of any tax liability pursuant to Section 409A of the Code.  This
Agreement shall be construed and interpreted consistent with that intent.

19.Clawback Policy.  The Stock Units are subject to the terms of the
Corporation’s recoupment, clawback or similar policy as it may be in effect from
time to time, as well as any similar provisions of applicable law, any of which
could in certain circumstances require repayment or forfeiture of the Stock
Units or any shares of Common Stock or other cash or property received with
respect to the Stock Units (including any value received from a disposition of
the shares acquired upon payment of the Stock Units).

The Participant’s acceptance of the Award through the electronic stock plan
award recordkeeping system maintained by the Corporation or its designee
constitutes the Participant’s agreement to the terms and conditions hereof, and
that the Award is granted under and governed by the terms and conditions of the
Plan and this Agreement. 

***

[The remainder of this page is intentionally left blank.]

 



6

--------------------------------------------------------------------------------